Citation Nr: 0423333	
Decision Date: 08/25/04    Archive Date: 09/01/04	

DOCKET NO.  97-32 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for multiple joint pain, 
evaluated as 20 percent disabling prior to March 1, 2002. 

2.  Entitlement to an increased evaluation for chronic fatigue with 
lightheadedness and dizziness, evaluated as 10 percent disabling 
prior to March 1, 2002. 

3.  Entitlement to an increased evaluation for chronic fatigue 
syndrome from March 1, 2002. 

4.  Entitlement to an increased evaluation for a mood disorder with 
depression and parasomnia, currently evaluated as 10 percent 
disabling. 

5.  Entitlement to an increased evaluation for degenerative disc 
disease, C6-7, currently evaluated as 10 percent disabling.

6.  Entitlement to a compensable evaluation for bilateral hearing 
loss.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United 
States


ATTORNEY FOR THE BOARD

John J. Crowley, Senior Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to July 1996.  

One of the matters the Board must address is which issue or issues 
are properly before it at this time.  Under 38 U.S.C.A. § 7105(a), an 
appeal to the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the case (SOC) 
is furnished to the veteran.  In essence, the following sequence is 
required: There must be a decision by the RO, the veteran must 
express timely disagreement with the decision, VA must respond by 
explaining the basis for the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument in a 
timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203.

This case is on appeal from February 1997 and June 1997 rating 
actions of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  A timely notice of disagreement was 
received in July 1997 and a statement of the case was issued in 
October 1997.  A timely substantive appeal was received from the 
veteran in November 1997.  At that time, the veteran specifically 
indicated that he did not wish to continue his appeal regarding the 
evaluation of service-connected tinnitus.  Accordingly, this issue is 
not before the Board at this time.  The veteran also stated that he 
was seeking a 10 percent evaluation for his service-connected 
varicose veins of the left leg.  At that time, this condition was 
evaluated by the RO as noncompensable.  

In November 1998, the RO denied service connection for irritable 
bowel syndrome (claimed as stomach problems and diarrhea as due to an 
undiagnosed illness).  The veteran was notified of this decision that 
month.  He did not file a timely notice of disagreement to this 
determination.  Accordingly, this issue is also not before the Board 
at this time.

In a May 2000 rating determination, service connection for numbness 
of the legs and feet claimed as due to an undiagnosed illness was 
denied by the RO.  The veteran was notified of this decision that 
month.  A timely notice of disagreement to this rating determination 
has not been received from the veteran.  Accordingly, this issue is 
also not before the Board at this time.

In written argument prepared by the veteran's representative in 2004, 
it was indicated that the issue of entitlement to an evaluation 
greater than 10 percent for varicose veins of the left leg was before 
the Board at this time.  In November 2002, however, the RO granted 
the veteran's request for a 10 percent evaluation for this disorder.  
In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of Appeals for 
Veterans Claims (Court) held that on a claim for an original or 
increased rating, the claimant will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation.  
Nonetheless, in this case, the Board's jurisdiction of his claim 
rests within the January 1997 substantive appeal to the Board.  In 
January 1997, the veteran specifically stated, in writing, that he 
was seeking a 10 percent evaluation for this disorder.  This specific 
request has been granted.  Accordingly the presumption that the 
veteran is seeking the maximum benefit allowed by law and regulation 
has been rebutted in this case.  Importantly, following the November 
2002 rating determination, the veteran failed to indicate any 
disagreement with the evaluation of his varicose veins condition.  
Accordingly, this issue is not before the Board at this time.

The issue of service connection for memory loss was also addressed 
within the statement of the case issued in October 1997.  In July 
2003, the RO issued a supplemental statement of the case regarding 
the issue of service connection for memory loss as due to an 
undiagnosed illness.  In a substantive appeal dated June 2003, the 
veteran stated, in writing, that he did not wish to file a 
substantive appeal pertaining to this supplemental statement of the 
case. The Board has accepted the veteran's August 2003 statement as a 
withdrawal of the claim of service connection for memory loss as due 
to an undiagnosed illness.  In this regard, it is important to note 
that any psychological disorder associated with the veteran's 
military service would be addressed within the context of the 
veteran's service-connected psychiatric disorder, which will be 
addressed below.  

In May 2003, the RO issued a supplemental statement of the case that 
also addressed the issue of an increased evaluation for the veteran's 
service-connected degenerative arthritis of the lumbar spine at L4-5, 
found to be 10 percent disabling based on a rating determination 
issued in May 2003.  At this time, the veteran was informed that in 
order for appellate action to continue on this particular issue, he 
would be required to file a substantive appeal in accordance with the 
instructions provided to the veteran at that time.  No such 
substantive appeal was received.  In his June 2003 substantive 
appeal, the veteran indicated that there would be no changes from his 
original appeal.  Accordingly, the issue of an increased evaluation 
for the veteran's service-connected lumbar spine disorder is not 
before the Board at this time.  

Within an August 2003 rating determination, the RO addressed 
additional claims.  He received notice of this determination that 
month.  A timely notice of disagreement of this determination has not 
been received from the veteran.  Accordingly, these issues are not 
before the Board at this time.

In a June 2003 rating determination, clear and unmistakable error 
under 38 C.F.R. § 3.105(a), was found within the rating decision 
dated May 2003.  The error was corrected, and the veteran was 
provided a combined disability evaluation of 70 percent beginning 
August 1, 1996.  The veteran was notified of this determination in 
June 2003.  Once again, a timely notice of disagreement to this new 
rating action was not received from the veteran and this issue is not 
before the Board at this time.  

In November 2002, the veteran requested a total disability rating due 
to multiple injuries/disabilities incurred during and after the 
Persian Gulf War.  As the claim of entitlement to a total disability 
evaluation due to service-connected disabilities has not been 
adjudicated by the RO and is not inextricably intertwined with the 
issues certified on appeal at this time, it is referred back to the 
RO for appropriate initial consideration.

In November 2002, the RO granted service connection for chronic 
fatigue syndrome with an evaluation of 20 percent effective March 1, 
2002.  Prior to March 1, 2002, this condition was evaluated as 20 
percent disabling based on multiple joint pain and 10 percent 
disabling based on chronic fatigue, lightheadedness and dizziness.  
In November 2002, it was found that these symptoms, previously 
thought to be an undiagnosed illness, had now been diagnosed as 
chronic fatigue syndrome.  The RO noted that effective March 1, 2002, 
the law was changed to allow for the grant of service connection on a 
presumptive basis for chronic fatigue syndrome for Gulf War veterans.  
Accordingly, effective March 1, 2002, the undiagnosed symptoms of 
multiple joint pain evaluated as chronic fatigue, lightheadedness and 
dizziness were evaluated as a single condition under the diagnosis of 
chronic fatigue syndrome.  

Based on the November 1997 substantive appeal, the Board will 
evaluate the veteran's service-connected condition both before and 
after March 1, 2002.  However, as the veteran did not appeal the 
November 2002 rating determination, the issues addressed within this 
rating determination are not before the Board at this time.  Thus, 
the issue of restoration of the prior rating decision regarding the 
evaluation of the veteran's chronic fatigue is not before the Board 
at this time.

For reasons that will be made clear below, the claim of entitlement 
to an increased evaluation for the cervical spine disorder will be 
remanded to the RO, via the Appeals Management Center (AMC) for 
further development. 




FINDINGS OF FACT

1.  The residuals of the service-connected multiple joint pain, 
lightheadedness, dizziness and/or chronic fatigue syndrome, does not 
include nearly constant and restrict routine of daily activities to 
50 to 75 percent of the preillness level, periods of incapacitation 
of at least four but not less than six weeks total duration per year, 
or limitation of motion in any joint associated with the condition 
that would warrant a separate disability evaluation.  

2.  The residuals of the veteran's service-connected mood disorder 
with depression and parasomnia include occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks.  
Occupational and social impairment with reduced reliability 
productivity or considerable impairment of social and industrial 
adaptability are not found.

3.  On VA audiometric examination in January 2001, the average pure 
tone air conduction thresholds for the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz was 51.2 decibels in the right ear and 38.2 
decibels in the left ear; speech recognition ability was 90 percent 
in the right ear and 98 percent in the left ear.  


CONCLUSIONS OF LAW

1.  For the period of the veteran's discharge from active service to 
the present, the criteria for a rating in excess of 20 percent for 
multiple joint pain prior to March 1, 2002, or entitlement to an 
evaluation greater than 10 percent for chronic fatigue with 
lightheadedness and dizziness prior to March 1, 2002, or entitlement 
to an increased evaluation for chronic fatigue syndrome greater than 
20 percent disabling following March 1, 2002, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.7, 4.88b, Diagnostic Code 6354 (2003).  

2.  The criteria for a disability evaluation of 30 percent, but no 
higher, for the veteran's service-connected mood disorder with 
depression and parasomnia have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.132, Diagnostic Code 
9435 (effective prior to November 7, 1996), and 38 C.F.R. § 4.30, 
Diagnostic Code 9435 (2003).

3.  The criteria for a compensable rating for bilateral hearing loss 
has not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, 4.87, Diagnostic Code 6100 (effective prior to June 
10, 1999), and 38 C.F.R. § 4.87, Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

?????ackground

Service medical records reveal only sporadic treatment for the 
disorders at issue, if any.  In August 1996, the veteran filed a 
claim seeking service connection for the disorders at issue.  Hearing 
loss and depression/chronic fatigue were noted.  On VA psychiatric 
evaluation in November 1996, the examiner noted that the claims file 
was not available and there were no medical center records.  On 
review of his psychiatric symptoms, the examiner noted that the 
veteran did not endorse any anxiety symptoms other than irritability, 
especially if he were tired.  The veteran denied any history of 
obsessions, compulsion, phobias, rituals, checking behavior, 
flashbacks, or avoidance behavior.  The examiner diagnosed the 
veteran with a mood disorder with depression, in remission.  
Parasomnia was also noted.  The veteran's highest global assessment 
functioning (GAF) was found to be 61 to 70, indicating "mild 
symptoms."  

On VA general medical examination in September 1996, fatigue was 
indicated, apparently ongoing since 1992, "without interference of 
his work."

In an audiological evaluation held in October 1996, pure tone 
thresholds, in decibels, were as follows:





HER
TZ



100
0
200
0
300
0
400
0
RIG
HT
5
30
75
85
LEF
T
0
10
30
60

The average pure tone air conduction thresholds for the frequencies 
of 500, 1,000, 2,000, 3,000 and 4,000 were 48.8 decibels in the right 
ear and 25 decibels in the left.  Speech recognition scores were 
indicated to be 88 percent in the right ear and 92 percent in the 
left ear.  It was indicated that the results indicated a "mild 
effect on daily life."  

In June 1997, service connection was awarded for the disabilities at 
issue before the Board at this time.  The veteran's chronic fatigue 
syndrome was evaluated at that time as 20 percent disabling for 
multiple joint pain and 10 percent disabling for chronic fatigue with 
lightheadedness and dizziness.  In evaluating this rating action, it 
is unclear what diagnostic codes the RO used at this time to justify 
this decision.  This difficulty was later addressed in another rating 
action that will be addressed below.

In a July 1997 notice of disagreement, the veteran contends that his 
chronic joint pain was in multiple joints and should be rated 
separately.  He cited his neck, elbows, knees and ankles.  In January 
1997, the veteran raised a series of additional disorders that were 
addressed in unappealed rating action.

On VA examination in December 1997, there was no pain found to 
palpation of his legs.  Straight leg raising was negative, 
bilaterally.  Mild back tenderness was noted.  The evaluator's 
impression indicated nonspecific lower extremity pain and "no 
objective abnormality" on exam.

In a substantive appeal of November 1997, the veteran indicates his 
hearing loss causes problems in basic communication, not only in his 
personal life with family, but with work as well.  He indicated that 
his hearing loss limited his communication on a daily basis.  
Regarding his mood disorder, the veteran contends that this condition 
should be rated as 50 percent disabling.  The veteran contended that 
he had panic attacks more than once a week due to depression.  
Regarding his chronic fatigue, the veteran contends that this should 
be rated as 60 percent disabling.  He indicates that his fatigue 
syndrome was constant and restricts daily activities to less than 50 
percent of preillness levels.  He contends at this time that he was 
incapacitated for periods up to six weeks as documented by his 
previous commander in the United States Army.  

It appears that the veteran is referring to an October 1996 statement 
of Captain "J. L.J."  Within the statement, the captain noted that 
the veteran had been placed on convalescent leave for three weeks of 
rest in April 1994.  It was also indicated that the veteran look 
tired.  The captain indicates that those three weeks of convalescence 
appeared to be associated with some form of virus.  

Outpatient treatment records were obtained by the VA indicating only 
sporadic treatment for the disorders at issue.  

On VA genitourinary examination in December 1999, the examiner noted 
the veteran's complaints regarding problems with his knees, ankles, 
back, and chronic fatigue.  The veteran contended at that time that 
he had no energy since 1991 to 1992.  The diagnosis, following 
examination, indicated possible mild degenerative joint disease of 
the ankles, knees and lumbar spine with chronic fatigue associated 
with arthralgias, decreased levels of energy, and episodic weak 
spells that are not relieved by eating.  

Depressed affect and depression about multiple social issues in his 
family were also indicated to be possibly be related to post-
traumatic stress disorder from the Gulf War.  The examiner indicated 
that this appeared to be a component of the depression that was 
different from the chronic fatigue.  It was indicated that the 
depression aggravates the chronic fatigue and that the chronic 
fatigue may be aggravating the veteran's depression.

Following the veteran's statements, a series of additional 
examinations were undertaken to determine the nature and extent of 
the veteran's service-connected conditions.  On VA examination in 
January 2001, the veteran's complains of generalized muscle aches and 
weakness occasionally was noted.  It was indicated that the veteran 
did not have 24-hour fatigue after exercise (which he does 2 or 3 
times a month).  It was also indicated that the veteran was not as 
active as he normally would be or as involved in activities as he had 
been prior to his chronic fatigue syndrome.  It was reported that the 
veteran did not require bedrest presently and, it "has becomes 
somewhat less of a problem since it was previously diagnosed."  The 
pertinent diagnosis indicated chronic fatigue syndrome that was 
"borderline for a specific diagnosis of this."  A past history of 
lightheadedness, which is "not a problem", was also noted.  

On VA psychiatric evaluation in January 2001, a detailed evaluation 
of the veteran's psychiatric disorder was taken.  The veteran 
reported that his mood had worsened since his previous evaluation in 
1996.  He stated that he often feels a lack of energy and interest in 
activities that once brought him pleasure.  The veteran described 
episodes of more severe depression 2 to 3 times a month, which would 
last approximately 24 to 48 hours.  Between these episodes, his mood 
was mildly to moderately dysthymic, as it was today.  He reported 
difficulties with concentration, maintaining attention and interest, 
and motivation.  Upon psychological testing, moderate depression was 
indicated.  At this time, the veteran worked as a production coach.  
He stated that he had good work attendance.  The veteran was 
currently prescribed Prozac.  The test results and history were 
indicated to be congruent with the psychiatric diagnosis of a 
depressive disorder.  He did not meet the full criteria for a major 
depressive disorder.  Parasomnia was also indicated.  It was noted 
that the veteran's symptoms of depression may further aggravate any 
physical ailments he may have and that the veteran appeared to have 2 
to 4 day episodes of more severe depression superimposed on a 
chronically dysthymic mood.  The veteran's depression was indicated 
to cause him subjective emotional discomfort.  As a result of 
anhedonia and loss of energy and motivation, impairment in activities 
was indicated.  A GAF of 60 was indicated, indicating moderate 
symptoms.  

On audiometric evaluation in January 2001, pure tone thresholds, in 
decibels, were as follows:



HER
TZ



100
0
200
0
300
0
400
0
RIG
HT
10
30
80
85
LEF
T
15
15
50
65

The average pure tone air conduction thresholds of the frequencies of 
1,000, 2,000, 3,000 and 4,000 Hertz was 51.2 decibels in the right 
ear and 38.2 decibels in the left ear.  Speech recognition scores 
were 90 percent in the right ear and 98 percent in the left ear.  

On VA examination for the veteran's chronic fatigue syndrome in 
January 2001, the veteran underwent a detailed evaluation.  The 
diagnosis indicated that the veteran had "chronic fatigue syndrome 
which is borderline for a specific diagnosis of this."  Range of 
motion was found to be essentially full and nonpainful.  

On VA examination in February 2003, mild tenderness to palpation over 
the right paraspinal muscle area at L3-L4 was noted.  The examiner 
indicated that the veteran had more muscular rather than skeletal 
pain and that muscular imaging in the past had been negative.  It was 
noted the veteran was "fully functional, he is able to hold a job 
without difficulty, pain is reasonably controlled with Celebrex and 
Lortad as needed."  

In March 2004, the Board provided the veteran with a complete copy of 
his claims file.  The veteran's representative submitted written 
argument in June 2004.

II.  Entitlement to an Increased Evaluation for
Multiple Joint Pain/Chronic Fatigue Syndrome

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial impairment.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  As noted above, prior to March 1, 2002, the veteran's 
chronic fatigue syndrome was previously evaluated as multiple joint 
pain and chronic fatigue with lightheadedness and dizziness under 
Diagnostic Codes 8852, 5298, 8863, and 6354.  It is unclear why the 
RO initially evaluated the veteran's condition under these criteria.  
In any event, the RO correctly reevaluated the veteran's chronic 
fatigue syndrome under 38 C.F.R. § 4.88(b), Diagnostic Code 6354 
(chronic fatigue syndrome).  Under this criteria, chronic fatigue 
syndrome which waxes and wanes but results in further incapacitation 
of at least one but less than two weeks' duration per year, or 
symptoms controlled by continuous medication, warrants a 10 percent 
evaluation.  Chronic fatigue syndrome which is nearly constant and 
restricts routine daily activities by less than 25 percent of the 
preillness level, or which waxes and wanes, resulting in periods of 
incapacitation of at least two but than four weeks' total duration 
per year, warrants a 20 percent evaluation.  A 40 percent evaluation 
is warranted when there is a nearly constant and restrict routine of 
daily activities to 50 to 75 percent of the preillness levels, or 
which waxes and wanes, resulting in periods of incapacitation of at 
least four but less than six weeks' total duration per year.  A 60 
percent evaluation is warranted when there is nearly constant 
restrict routine of daily activities to less than 50 percent of 
preillness levels, or, when the illness waxes and wanes, resulting in 
periods of incapacitation of at least six weeks' total duration per 
year.  Finally, a total disability evaluation is warranted when there 
are nearly constant and severe symptoms as to restrict routine daily 
activities almost completely and which may occasionally preclude 
self-care.  

Based on the medical evidence cited above, the Board finds no basis 
to warrant the next higher evaluation for the chronic fatigue 
syndrome.  Multiple examination reports have failed to indicate 
nearly constant restriction of routine daily activities to 50 to 75 
percent of the preillness levels.  Further, a review of outpatient 
treatment records and the evaluations cited above fails to indicate 
that there is incapacitation of at least four but less than six 
weeks' total duration per year.  

Multiple medical examination supports this conclusion, including VA 
examination held in February 2003, which indicated that the veteran 
was able to hold a job without difficulty and that his pain was 
reasonably controlled.  It was also indicated that the veteran was 
fully functional.  VA examinations in January 2001 and December 1999 
only support this conclusion.  Such medical evidence only provides 
negative evidence against this claim.

In his substantive appeal of January 1997, the veteran contends that 
he should be rated at 60 percent disabled for this condition.  
However, medical evidence fails to support a finding of nearly 
constant restriction of daily routine activities to less than 
50 percent of the preillness levels.  Further, there is absolutely no 
indication that there were periods of incapacitation of at least six 
weeks' total duration per year.  The veteran's own subjective 
complaints during the VA examination reports would not support the 
veteran's conclusion that he is entitled to a 60 percent disability 
evaluation for this condition.  VA examination in January 2001, which 
indicated that the veteran's chronic fatigue syndrome was 
"borderline", only provides additional negative evidence against the 
determination that an increased evaluation is warranted and places 
into question the current evaluation. 

The Board has considered the veteran's complaints and subjective 
difficulties.  However, the Board must weigh these complaints against 
the objective evaluations over a period of time as well as the 
veteran's complaints during these evaluations.   Within these 
evaluation reports, the Board finds only negative evidence against 
the determination that the next highest disability evaluation is 
warranted.

The Board has considered the issue of whether the veteran's joint 
pain should be evaluated separately.  However, based on the 
evaluations cited above, the Board finds that the evaluation of the 
veteran's condition under Diagnostic Code 6354 is warranted.  Simply 
stated, without taking into consideration all of the veteran's 
difficulties associated with his chronic fatigue syndrome, a 20 
percent evaluation under Diagnostic Code 6354 would not be warranted.  
Further, as clearly revealed within multiple VA examination reports, 
the veteran's joint difficulties associated with chronic fatigue 
syndrome would not warrant compensable evaluations for these 
disorders if evaluated separately.  Extension evaluation of the 
veteran's joints fails to indicate objective evidence of a 
compensable evaluation for any joint with the exception of the neck 
and back, which are currently being evaluated separately.  Evaluation 
of the veteran's joints has failed to indicate a basis for awarding 
the veteran a separate evaluation for any particular joint affected 
by the chronic fatigue syndrome.  For example, on VA examination in 
January 2001, no specific diagnosis for the knee or ankle problem was 
found.  Such findings only provide negative evidence against the 
veteran's claim.  

While the veteran does complain of bilateral knee and ankle pain, 
without taking into consideration these difficulties a 20 percent 
evaluation for this condition under Diagnostic Code 6354 could not be 
justified.  Simply stated, the medical evidence of record not only 
fails to provide a basis to award the veteran a 40 percent disability 
evaluation for this condition, but also provides significant evidence 
against the determination that the veteran is entitled to a 20 
percent evaluation for this disorder.  Accordingly, the Board finds 
no basis to increase the veteran's disability evaluation for his 
chronic fatigue syndrome during any part of the appeal period.  The 
VA examination of January 2003, which clearly indicates that the 
veteran is "fully functional" and able to hold a job without 
difficulty only provides additional evidence against the veteran's 
claim.  

The Board has also considered whether the veteran's disabilities 
should be evaluated under the criteria considered by the RO prior to 
March 1, 2002.  However, once again, the Board must note that the 
basis for evaluating the veteran's condition under the diagnostic 
codes cited by the RO at that time is extremely unclear and appears 
to have been error.  In any event, the Board has considered other 
diagnostic criteria for the evaluation of the veteran's chronic 
fatigue syndrome and finds no basis to award the veteran a higher 
disability evaluation under any other criteria.  

III.  Entitlement to an Increased Evaluation for
Bilateral Hearing Loss

Disability evaluations for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are rendered.  
See Lendenmann v. Principi¸ 3 Vet. App. 345 (1992).  The severity of 
a hearing loss disability is determined by applying the criteria set 
forth at 38 C.F.R. § 4.85.  Under these criteria, evaluations of 
bilateral hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the average pure 
tone hearing threshold level, as measured by pure tone audiometry 
tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz, or 
cycles per second, divided by four.  This average is used in all 
cases to determine the Roman numeral designation for hearing 
impairment from Table VI or VI. 38 C.F.R. § 4.85(a), (d).

Table VI, "Numeric Designation of Hearing Impairment Based on Pure 
tone Threshold Average and Speech Discrimination," is used to 
determine a Roman numeral designation (I through XI) for hearing 
impairment based on a combination of the percent of speech 
discrimination (horizontal rows) and the pure tone threshold average 
(vertical columns).  The Roman numeral designation is located at the 
point where the percentage of speech discrimination and pure tone 
threshold average intersect. 38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations for Hearing Impairment," is used 
to determine the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The horizontal rows 
represent the ear having the better hearing, while the vertical 
columns represent the ear having the poorer hearing.  The percentage 
evaluation is located at the point where the row and column 
intersect. 38 C.F.R. § 4.85(e).

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of 
hearing impairment. Under its provisions, when the puretone threshold 
at each of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will determined 
the Roman Numeral designation for hearing impairment form either 
Table VI or Table VIa, whichever results in the higher numeral.  Each 
ear will be evaluated separately.  When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 2000 
Hertz, the rating specialist will determined the Roman numeral 
designation for hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral. That numeral will then be 
elevated to the next higher numeral. 38 C.F.R. § 4.86.

An examination for hearing impairment must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry test.  
Examinations are to be conducted without the use of hearing aids. 38 
C.F.R. § 4.85.

As set forth above, on VA audiometric examination in January 2001, 
the average pure tone hearing threshold, as measured by pure tone 
audiometric testing in frequencies of 1,000, 2,000, 3,000 and 4,000 
Hertz was 51.2 for the right ear and 38.2 for the left.  Speech 
recognition ability was 90 percent in the right ear and 98 percent in 
the left ear.  These findings are consistent with level I hearing in 
the left ear and level II hearing in the right ear under Table VI and 
level I for the left ear and level III for the right ear under Table 
VIA.  A noncompensable disability rating is assigned for hearing loss 
when hearing acuity level is level III for the poor ear and level I 
for the better ear.  38 C.F.R. § 4.85, 4.87, Diagnostic Code 6100.  

The Board must note that VA has changed the regulations pertaining to 
the evaluation of hearing loss during the course of the veteran's 
appeal.  These changes became effective June 10, 1999.  The pertinent 
regulations, which were considered by the RO, do not contain any 
substantive changes that affect this particular case, but generally 
add certain provisions that were already the practice of the VA.  See 
38 C.F.R. § 4.85.  The frequencies used for the evaluation of hearing 
loss, the percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level of 
hearing impairment in the disability evaluation at each level of 
hearing impairment have not been changed.  The veteran has already 
been afforded the hearing test required by the new regulations, and 
these were used by the RO in the evaluation of his claim.  Therefore, 
the Board is able to evaluate this claim under the new and old 
regulations without prejudice to the veteran.  

The Board must again note that once the medical provider has 
established the values for pure tone thresholds and speech 
discrimination by test methods adequate for rating purposes, the 
determination of the schedular evaluation is entirely mechanical.  
Lendenmann, supra.  The Board finds no basis for to award the veteran 
a compensable evaluation for the disorder at issue, for reasons 
discussed therein.  



IV.  Entitlement to an Increased Evaluation for the 
Veteran's Acquired Psychiatric Disorder

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial impairment.  
38 U.S.C.A. § 1155.  A proper rating of the veteran's disability 
contemplates its history, 38 C.F.R. § 4.1, and must be considered 
from the point of view of a veteran working or seeking work.  
38 C.F.R. § 4.2.  When evaluating a disability, any reasonable doubt 
regarding the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  Further, if there is a question as to 
which of two evaluations should apply, the higher rating is assigned 
if the disability picture more nearly approximates the rating 
criteria.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

The VA Schedule of Ratings for Mental Disorders has been amended and 
redesignated as 38 C.F.R. § 4.130 (2003), effective November 7, 1996.  
Under the new regulation, the evaluation criteria have substantially 
changed, focusing on the individual symptoms as manifested throughout 
the record, rather than on medical opinions characterizing overall 
social and industrial impairment as mild, definite, considerable, 
severe or total.  As stated in Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991), where the law or regulation changes after a claim has 
been filed or reopened but before the administration or judicial 
appeal has been precluded, the version most favorable to the veteran 
will apply.  Accordingly, in light of the fact that the veteran filed 
his claim before November 7, 1996, the Board will evaluate the 
veteran's psychiatric disability in light of both the new and old 
rating criteria. 

In evaluating the veteran's condition under both the new and old 
rating criteria, the Board finds no prejudice to the veteran in 
proceeding with this case at this time.  The RO has clearly evaluated 
this condition under both criteria.  Thus, there is no prejudice to 
the veteran in the Board proceeding with the evaluation of this claim 
at this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Under the current rating criteria, a 100 percent evaluation is 
provided where there is total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close relatives, own 
occupation, or own name.  A 70 percent evaluation is provided where 
there is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; difficulty 
in adapting to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation requires occupational and 
social impairment with reduced reliability and productivity due to 
such symptoms as: Flattened affect; circumstantial, circumlocutory, 
or stereo-type speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of shot and 
long-term memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 percent 
evaluation is provided for occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 10 percent evaluation is provided for 
occupational and social impairment with mild or transient symptoms 
which decrease work efficiency and ability to perform occupational 
tasks only during the periods of significant stress, or, symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130 (2003).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (effective prior to 
November 7, 1996), a 100 percent evaluation is warranted when the 
attitudes of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross repudiation 
of reality with disturbed thought or behavioral process associated 
with almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound retreat 
from mature behavior; demonstrably unable to obtain or retain 
employment.  A 70 percent evaluation is warranted when the ability to 
establish and maintain effective or favorable relationships with 
people is severely impaired; the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 50 percent evaluation is 
warranted when the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired; by 
reason of psychoneurologic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.   A 30 percent evaluation under the old 
criteria may be assigned if there is a definite impairment in 
establishing or maintaining relationships and for symptoms producing 
definite industrial impairment.  A 10 percent evaluation under the 
old rating criteria is warranted when emotional tension or other 
evidence of anxiety is productive of mild social and industrial 
impairment.

In a president opinion, dated November 9, 1993, the General Council 
of the VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large to degree."  It 
represents the degree of social and industrial inadaptability that is 
"more than moderate but less than large." VAOPGCPREC 9-93 (Nov. 9, 
1993).  The Board is bound by this interpretation of the term 
"definite." 38 U.S.C.A. § 7104(c) (West 2002).

In evaluating psychiatric disorders, it must be shown that industrial 
impairment is the result of actual manifestations of the service-
connected psychiatric disorder.  The severity of a psychiatric 
disability is based upon actual symptomatology, as it affects social 
and industrial adaptability.  Two of the most important determinants 
of disability are time lost from gainful employment and decrease in 
work efficiency.  38 C.F.R. § 4.130 (2003).

The revised mental disorder sections of the rating schedule employ 
the classifications of disabilities under DSM-IV (Diagnostic and 
Statistical Manual of Mental Disorder, 4th edition).  VA adopted a 
general formula for rating mental disorders, noting that many of the 
signs, symptoms and effects of mental disorders are not unique to a 
specific diagnostic entities, as evidenced by the fact that the GAF 
scale in DSM-IV uses a single set of criteria for assessing 
psychological, social, and occupational function in all mental 
disorders.  VA further observed that:

The evaluation levels in the proposed general rating formula 
for mental disorders are based on the effects of the signs and 
symptoms of mental disorders.  To be adequate for evaluation 
purposes under that formula, an examination report must 
describe the individual's signs and symptoms as well as their 
effects on occupational and social functioning.  In essence, we 
have restructured the evaluation criteria so that it is the 
severity of the effects of the symptoms as described by the 
examiner that determines the rating.  

61 Fed.Reg. 52,696-52,697 (1996).

In a precedent opinion, the VA General Counsel provided the following 
guidelines as to the relationship between the old and the new rating 
criteria for mental 
disorders:

. . . among other changes, the November 1996 final rule 
established, in 38 C.F.R. § 4.130, a 'general rating formula 
for mental disorders' which identifies specific symptoms and 
manifestations of mental disorders associated with different 
percentage disability ratings.  That formula replaced the 
general rating formulas for psychotic disorders, organic mental 
disorders, and psychoneurotic disorders previously contained in 
38 C.F.R. § 4.132, under which the various percentage ratings 
were based largely upon whether the claimant's social and 
industrial impairment due to a mental disorder was most 
accurately characterized as 'total,' 'severe,' 'considerable,' 
'definite,' or 'mild.'  The purpose of the amendment was to 
remove terminology in former 38 C.F.R. § 4.132, which was 
considered non-specific and subject to differing 
interpretations, and to provide objective criteria for 
determining entitlement to the various percentage ratings for 
mental disorders.  See 60 Fed. Reg. 54,825, 54,829 (1995).  

. . . In some cases, the amended regulation may be no more 
beneficial to the claimant than the prior provisions, because 
the evidence in the case does not reflect symptoms or 
manifestations associated with a higher rating under the 
amended regulation.  In other cases, however, although the 
amendments were not designed to liberalize rating criteria, the 
amended regulation may be more beneficial to a claimant because 
the evidence indicates that the claimant has symptoms or 
manifestations which, under the amended provisions, are 
associated with a rating higher than that which may have been 
assigned by the AOJ under the prior, non-specific and more 
subjective regulations.  Accordingly, it will be necessary for 
those with adjudicative responsibilities to determine, on a 
case-by-case basis, whether the amended regulation, as applied 
to the evidence in each case, is more beneficial to the 
claimant than the prior provisions.

VAOPGCPREC 11-97 (March 26, 1997).  

As noted above, precedent opinions of the chief legal officer of VA 
are binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).

Based on a review of the medical evidence cited above, the Board 
finds that a 30 percent evaluation for the veteran's acquired 
psychiatric disorder is warranted.  On VA examination in January 
2001, a GAF of 60 was reported, indicating moderate symptoms.  Such a 
GAF score, while not providing a basis to warrant a 50 percent 
evaluation, would supply a basis to award the veteran an evaluation 
of 30 percent under both the new and old diagnostic criteria.  

The veteran's GAF score indicates moderate difficulty in social and 
occupational functioning.  The Court has addressed the importance of 
GAF scores.  See, i.e., Richard v.  Brown, 9 Vet. App. 266, 267-8 
(1996) (where the GAF was 50 and said to be reflective of a serious 
impairment under the diagnostic criteria).  In Carpenter v. Brown, 8 
Vet. App. 240 (1995), the Court recognized the importance of the GAF 
score and the interpretations of the score.  In light of the 
embracing of the GAF scale, its definition, and the use of the 4th 
edition of the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
(DSM IV) in Carpenter, the Board concludes that the GAF score and the 
meaning of the score may be considered without prejudice to the 
veteran.  

A GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  DSM IV, at page 32.  On the most recent VA 
examination, the veteran's GAF score was 60.  DSM IV equates this 
score with moderate symptoms, which is consistent with comments by 
the examiners regarding the veteran's condition.  The Court has noted 
that a 55-60 score indicates "moderate difficulty in social, 
occupational, or school functioning."  Carpenter, 8 Vet. App. at 
242.  

The veteran himself has noted little on the way of symptomatology 
that would support an increase in his evaluation beyond 50 percent.  
The medical records indicate a mild to, at best, moderate 
psychological disability that does not affect his ability to work.  
For example, within the VA examination of January 2001, it was noted 
that the veteran maintained good work attendance and an adequate 
level of vocational function.  The VA outpatient treatment reports 
make little reference to the veteran's psychological symptoms.  

The veteran, in his substantive appeal of November 1997, requested an 
evaluation of 50 percent for his psychological disability.  The 
veteran noted difficulties with short term memory, retention of 
learning material, a lack of patience in learning new material and a 
lack of patience in general.  However, upon VA psychological 
evaluation, little reference is made to these difficulties.  The VA 
evaluations, when taken as a whole, indicate mild to, at worst, a 
moderate psychological disability associated with his acquire 
psychiatric disability and little evidence to support the 30 percent 
evaluation that the Board will assign.  A review of the veteran's 
treatment records and evaluations indicates no evidence of panic 
attacks, difficulties understanding complex commands, impaired 
judgment, impaired abstract thinking, disturbances of motivation or 
mood, or difficulty in establishing and maintaining effective work 
and social relationships due to his acquired psychiatric disorder.  

In light of the above, a 50 percent evaluation or higher under the 
new criteria or old criteria is not warranted.  The Board finds no 
evidence which would award a finding that the veteran's psychiatric 
disorder is considerably, severely or totally disabling.  
Accordingly, the preponderance of the evidence is found to be against 
a claim for an increased evaluation under the new or old criteria.  

V.  Staged Ratings and Extraschedular Consideration

In deciding all of the veteran's claims, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 (1999) 
and whether he is entitled to an increased evaluation for separate 
periods based on the facts found during the appeal period.  In 
Fenderson, the Court held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was not 
limited to that reflecting the then current severity of the disorder.  
See also Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period.  
Fenderson, 12 Vet. App. at 126.  See also Francisco, 7 Vet. App. at 
58 (where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  

The Board does not find evidence that the veteran's disability 
evaluations should be increased for any separate period based on the 
facts found during the appeal period.  The evidence of record from 
the day the veteran's filed his claims to the present supports the 
conclusion that he is not entitled to increased compensation during 
any time within the appeal period, with the exceptions noted above.  
As noted above, the basis for the RO's decision regarding the 
evaluation of the veteran's chronic fatigue prior to March 1, 2002, 
is very unclear and was corrected by the RO.  The Board finds no 
basis to increase the veteran's disability evaluation for this 
condition both before and after March 2002.     

The Board has also considered whether the record raises the matter of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  However, 
there is no competent evidence that these conditions cause marked 
interference with employment or requires frequent hospitalizations or 
otherwise produces unrecognized impairment suggesting extraschedular 
consideration is indicated.

The veteran has not specifically requested an extraschedular 
evaluation.  Accordingly, the issue of entitlement to an 
extraschedular disability rating is not before the Board at this 
time.  Floyd v. Brown, 9 Vet. App 88, 95 (1996) and VAOPGCPREC. 6-96 
(August 16, 1996), 61 Fed.Reg. 66749 (1996).  Based on a review of 
the current evidence of record, the Board finds that the record has 
not raised the issue of extraschedular entitlement under § 3.321(b) 
(1).  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993) and Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992).  There is no indication that 
the veteran's service connected disabilities influence employability 
in ways not contemplated by the rating schedule.  If the veteran 
wishes to raise this issue, he must raise this issue specifically 
with the RO.  This issue is not before the Board at this time.

VI.  The Duty to Assist and Notify

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty on 
the part of VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the VCAA and 
its implementing regulations, the Board finds that all notification 
and development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  Through multiple letters from the RO 
to the veteran regarding his claims, the supplemental statement of 
the case of May 2003, June 2002, and the letter of May 2003, the RO 
notified the veteran and his representative of the legal criteria 
governing his claims, the evidence that had been considered in 
connection with his appeal, and the basis for the denial of the 
claims.  Consequently, the Board finds that the veteran has received 
sufficient notice of the information and evidence necessary to 
support his claim, and has been afforded ample opportunity to submit 
such information and evidence.  The Board finds that the RO's May 
2003 letter to the veteran, along with other communications issued by 
the RO to the veteran, satisfies the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  

In addition to the above-cited authority, the Board points out that, 
in the recent decision of Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II)(which withdrew and replaced 
the Court's determination in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (Pelegrini I) the Court essentially appears to hold that 
proper VCAA notice should notify the veteran of: (1) the evidence 
that is needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to be 
provided by the claimant; and, it appears, (4) a request by the VA 
that the claimant provide any evidence in the claimant's possession 
that pertains to this claim (or claims).  

With regard to the duty to inform the veteran the evidence that is 
needed to substantiate the claims (the first Pelegrini notice 
requirement), the letter of May 2003 (page 2) notified the veteran 
the importance of showing a current disability.  

With regard to the duty to notify the veteran of the evidence, if 
any, to be obtained by the VA (second Pelegrini notice requirement), 
the letter of May 2003 notes that the VA would assist the veteran by 
providing medical examinations or getting medical opinions if it is 
decided it is necessary to make a decision on his appeal, which was 
undertaken.  

With regard to the duty to notify the veteran of what evidence, if 
any, is to be provided by the claimant (the third Pelegrini notice 
requirement), the May 2003 letter cites what information or evidence 
it needs from the veteran and what he can do to help with his claims 
(pages 2 and 3).  

With regard to the duty to request that the veteran provide any 
evidence in the claimant's possession that pertains to his claims 
(the 4th Pelegrini notice requirement), in May 2003, and at other 
times, the RO requested the veteran tell the RO about "any 
additional information or evidence that you want us to try to get for 
you."  Based on the above, notwithstanding the recent determination 
by the Court in
Pelegrini II, the Board finds that all four Pelegrini I  notice 
requirements have been met.  

Pelegrini I also held that the held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered benefits.  In 
that case, the Court determined that VA had failed to demonstrate 
that a lack of such a pre-adjudication notice was not prejudicial to 
the claimant.  See 38 U.S.C.A § 7261(b) (West 2002) (providing that 
"[i]n making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial error.").  

While this area is still in dispute, the Board must note that, in the 
case on appeal, the documents meeting the VCAA notice requirements 
were provided the veteran after the rating action was issued in this 
case and after a substantially complete application was received.  In 
this regard, the Board must note that the RO acted on this decision 
prior to the enactment of the VCAA.  In any event, in this case, any 
lack of full Pelegrini I notice prior to a rating action has not, in 
any way, prejudiced the veteran.  The RO had the opportunity to 
review the case following VCAA notice.  Hence, the Board finds that 
any failure on VA's part in not completely fulfilling the VCAA notice 
requirements prior to the RO's initial adjudication of the claim is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998); Cf. 38 C.F.R. § 20.1102.  

The Board also finds that the duty to assist the veteran has been met 
in this case.  In this regard, the Board must note the numerous VA 
evaluations that have been undertaken in order to assist the veteran 
with the development of his claim.  Beyond this, within a telephone 
contact with the veteran dated July 2003, the veteran specifically 
indicated that he did not have any more evidence to submit.  Further, 
in March 2004, the veteran was provided a complete copy of his claims 
file, consisting of 625 pages.  Based on the above, the Board finds 
that the VA has fully assisted the veteran in the development of his 
claims.  Outpatient treatment records were obtained by the RO and 
multiple examinations were performed.  Under these circumstances, the 
Board finds that there is no prejudice to the veteran in proceeding 
with a decision at this time.


ORDER

Entitlement to an increased evaluation for multiple joint pain beyond 
20 percent prior to March 1, 2002, is denied. 

Entitlement to an increased evaluation for chronic fatigue, 
lightheadedness and dizziness prior to March 1, 2002, is denied.

Entitlement to an increased evaluation for chronic fatigue syndrome 
is denied.

Entitlement to a compensable evaluation for bilateral hearing loss is 
denied.

Entitlement to an increased evaluation for a mood disorder with 
depression and parasomnia to 30 percent is granted.


REMAND

With regard to the veteran's claim of entitlement to an increased 
evaluation for his degenerative changes to C6-C7 (claimed as neck 
pain), the Board must note that the criteria for the evaluation of 
this disorder under 38 C.F.R. § 4.71a has changed.  The RO has not 
had the opportunity to review this disability under the new criteria.  

Accordingly, this matter is REMANDED to the RO, via the AMC, for the 
following actions:

1.  After any additional notification and/or development 
deemed warranted by the RO, the RO should readjudicate the 
claim entitlement to an increased evaluation for 
degenerative disc disease, C6-7, currently evaluated as 
10 percent disabling, in light of all pertinent evidence 
and legal authority, including recent changes to the 
schedule for rating disabilities of the spine implemented 
in August 2003.  

2.  If the benefit sought on appeal remains denied, the RO 
must furnish the veteran an appropriate supplemental 
statement of the case (to include citation to additional 
legal authority considered, including the new criteria, and 
all reasons and bases for the RO's determinations) and 
afford him an appropriate time period for response before 
the claims file is returned to the Board for further 
appellate consideration.  

The veteran has the right to submit additional evidence and argument 
on the matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                     ______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



